60 F.3d 834NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
John A. SOTO, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-16702.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided June 30, 1995.

Before:  O'SCANNLAIN, LEAVY and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Federal prisoner Jose Anthony Soto appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate his sentence imposed following his conviction for armed robbery of a credit union.  We have jurisdiction under 28 U.S.C. Sec. 2255, and we affirm.


3
Soto contends that the sentencing court erroneously added two points to his criminal history score pursuant to U.S.S.G. Sec. 4A1.1(d) for committing the robbery while on parole.  Soto is mistaken.  The sentencing court did not increase his criminal history score pursuant to section 4A1.1(d).  Accordingly, we affirm the district court's denial of Soto's section 2255 motion.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3